21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 1 of
                                       49



                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

  IN RE:                                        §
                                                §
  THE GATEWAY VENTURES, LLC,                    §      Case No. 21-30071-hcm
                                                §      Chapter 11
           Debtor.                              §

       SURESH KUMAR’S OBJECTION TO MOTION OF DEBTOR (I) TO FILE SUN
        CAPITAL LLC PURCHASE AND SALE AGREEMENT UNDER SEAL AND
                         (II) FOR RELATED RELIEF

  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

           Comes now Suresh Kumar (“Kumar”) an unsecured creditor in the above styled and

  numbered bankruptcy case, and files this, his Objection to Motion of Debtor (I) to File Sun

  Capital LLC Purchase Sale Agreement Under Seal and (II) for Related Relief (the “Motion to

  Seal”), and would respectfully show the Court as follows:

                                       BACKGROUND FACTS

           1.        Michael Dixson represented to Kumar, Bankim Bhatt (“Bhatt), Suhail Bawa

  (“Bawa”), and Saleem Makani (“Makani”) that he would sell them an approximately 2.3-acre

  parcel of land upon which they could build a Marriott Hotel. The cost of the parcel continually

  increased until it reached $2.8 million.

           2.        On or about December 12, 2018, Bawa, Makani, and Kumar formed Westar

  Investors Group, LLC (“Westar”), of which they are all still members, for the purpose of

  acquiring the above-referenced parcel of land to develop the Marriott Element Hotel. Bhatt

  requested that he not be added as a member in Westar at that time.

           3.        Westar then entered into a written Interest Subscription Agreement and Real

  Property Contract with The Gateway Ventures, LLC (“Gateway”), PDG Prestige, Inc. (“PDG”),

  both of which are wholly owned and managed by Dixson, on December 17, 2018, as later


  {11751.3/HDAV/06821981.1}
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 2 of
                                       49



  restated and amended on April 2, 2019 (the “Agreement”).

           4.       Kumar held a 35% interest in Westar and thus was responsible for 35% of the

  payments needed to acquire the Element Parcel.

           5.       Based on his ownership interest, Kumar was required to invest $822,500 to

  acquire the Element Parcel.

           6.       The Agreement provided that the closing for the sale of the Element Parcel would

  be within three months of the effective date, which was April 2, 2019 – making the closing date

  July 2, 2019.

           7.       However, Gateway and PDG failed to close on the Element Parcel on July 2,

  2019. Dixson, on behalf of Gateway and PDG, repeatedly misrepresented to Westar what amount

  of funds were to be deposited and when, and then claimed that Gateway and PDG could not

  close on time on the acquisition of the large tract because of Westar.

           8.       In reality, at all times when Westar was asked to make a deposit towards the

  Purchase Price, it promptly did so. Some of the funds deposited towards the Purchase Price came

  from Bawa, some from Makani, and some from Kumar.

           9.       Ultimately, Kumar invested the sum of $1,008,750 into the Westar land purchase.

  In addition, Kumar invested $111,000 into the Even Hotel project described below.

           10.      It was also represented that Westar’s investment in the Element Parcel would be

  used for Dixson, Gateway, and PDG to acquire a loan to purchase the entire 20-acre tract where

  the Element Parcel was located. According to Dixson, without Westar’s investment, he could not

  close on the 20-acre tract.

           11.      Regardless, before the end of 2019, Westar had fully paid the entire amount of the

  Purchase Price to Gateway and PDG.




  {11751.3/HDAV/06821981.1}
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 3 of
                                       49



           12.      Because he had either misused or diverted the funds paid by Westar (including

  Kumar’s funds) Dixson misrepresented to Kumar, Bawa, and Makani that funds that Kumar had

  paid for the Element Parcel were actually paid for a second hotel site.

           13.      Curiously, despite this claimed dispute as to which project Kumar’s funds should

  have been allocated to, Dixson had previously sent correspondence to Westar in or around

  December 2019 which specifically detailed the funds that Kumar had deposited towards the

  Purchase Price for the Element Parcel, which funds Dixson then claimed were disputed.

           14.      In response to Dixson’s January 30, 2020 correspondence, Kumar stated in

  writing on January 31, 2020 that the sum of $822,500 out of the aforementioned funds was in

  fact intended to be allocated to the Element Parcel.

           15.      On February 6, 2020, Dixson, on behalf of Gateway and PDG wrote to Westar

  again and stated that, after taking into account Kumar’s $822,500 allocation, there remained due

  and owing on the Element Parcel approximately $41,000.

           16.      In response, that same day, Kumar stated in writing that an additional $41,000 out

  of the aforementioned funds was also intended to be allocated to the Element Parcel. Dixson

  acknowledged receipt of this on February 6, 2020.

           17.      Therefore, as of February 6, 2020, it was admitted and acknowledged in writing

  by all necessary parties that the entire amount of the Purchase Price had been paid by Westar and

  allocated to the Element Parcel.

           18.      However, despite having Kumar’s admissions in writing, Gateway and PDG still

  refuse to close on the Element Parcel, claiming there is still a “dispute” as to the allocation of

  Kumar’s funds.

           19.      Dixson has also absconded with the almost $2,000,000 paid to him by the




  {11751.3/HDAV/06821981.1}
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 4 of
                                       49



  purchasers of the second hotel site, resulting in a final judgment against him and PDG.

           20.      As a result of the above, on March 10, 2020, Westar, Bawa, and Makani initiated

  a lawsuit styled Westar Investors Group, LLC, Suhail Bawa and Saleem Makani v. The Gateway

  Ventures, LLC, PDG Prestige, Inc., Michael Dixson, Suresh Kumar and Bankim Bhatt.; Cause

  No. 2020DCV0914, pending in the County Court at Law Number Six of El Paso County, Texas

  (the “Westar Lawsuit”).

           21.      In addition to the above transactions, Ashish Nayyar (“Nayyar”) and Rahim

  Noorani (“Noorani”), two of Mr. Dixson’s other investors, filed suit against PDG, Gateway and

  Dixson on January 3, 2020, styled Ashish Nayyar and Rahim Noorani v. PDG Prestige, Inc., The

  Gateway Ventures, LLC and Michael Dixson, individually; Cause No. 2020DCV0030 in the

  County Court at Law Number Three, El Paso County, Texas (the “Nayyar Lawsuit”). The

  Nayyar Lawsuit alleged, inter alia, breach of contract and specific performance of a contract for

  the purchase of real property in El Paso County by Plaintiffs from Defendants.       Nayyar and

  Noorani also sued Defendants for fraud and misrepresentation. Attached hereto as Exhibits 1

  and 2, respectively, are true and correct copies of Plaintiff’s Third Amended Original Petition

  and an Order Granting Final Summary Judgment Against Defendants entered on September 30,

  2020 in the Nayyar Lawsuit.

           22.      On February 2, 2021, The Gateway Ventures, LLC filed this bankruptcy

  proceeding by filing for relief under Chapter 11 of the Bankruptcy Code.

           23.      On February 15, 2021, PDG filed for relied under Chapter 11 of the Bankruptcy

  Code under Case No. 21-30107.

           24.      On April 15, 2021, Kumar filed his Proof of Claim No. 2 in the amount of

  $1,087,750.00.




  {11751.3/HDAV/06821981.1}
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 5 of
                                       49



           25.      On May 3, 2021, the Westar Lawsuit was removed to this Court and assigned

  Adversary Proceeding Number 21-03009.

           26.      It is clear from the pleadings in the Westar and Nayyar Lawsuits that the Debtor

  and its principal, Mr. Dixson, has absconded with around $4,000,000 of investors’ money, the

  use of which has never been accounted for.

                                   DEBTOR’S MOTION TO SEAL

           27.      On May 4, 2021, the Debtor filed its Motion for Order Authorizing Sale of Lot 9

  Free and Clear of All Liens, Claims, Encumbrances and Interests (Dkt #49). Concurrently

  therewith, the Debtor filed its Motion to Seal (Dkt #50) seeking to keep the purchase price and/or

  other information contained in the purchase and sale agreement with Sun Capital LLC

  confidential.      As shown herein, the proposed purchase price for Lot 9 is not commercial

  information under §107 of the Bankruptcy Code and the Motion to Seal should be denies.

           28.      The Supreme Court stated in Nixon v. Warner Communications, Inc., 435 U.S.

  589, 591 (1978): “It is clear that the courts of this country recognize a general right to inspect

  and copy public records and documents, including judicial records and documents.” Unanimity

  in the case law demonstrates that there is a common law right of access to judicial proceedings

  and to inspect judicial records in civil matters. In Orion Pictures Corp. v. Video Software

  Dealers Assoc., 21 F.3d 24 (Cir. 2 1994), the Court stated the general rule as: “...a strong

  presumption of public access to court records...This preference for public access is rooted in the

  public’s first amendment right to know about the administration of justice. It helps safeguard the

  integrity, quality, and respect in our judicial system.” 21 F. 3d 24, 26 (citations omitted). See

  also, In re Continental Airlines, 150 B.R. 334 (D. De. 1993), where the court noted “...the strong

  presumption in favor of public access to judicial records and papers....” Accord, In re




  {11751.3/HDAV/06821981.1}
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 6 of
                                       49



  Foundation for New Era Philanthropy, 1995 WL 478841 (E.D. Pa. 1995); In re Barney’s Inc.,

  201 B.R. 703 (Bankr. S.D.N.Y. 1996). This common law has been codified in Section 107(a) of

  the Bankruptcy Code.

           29.      In the bankruptcy context, limited exceptions to the general rule are contained in

  the Code and Rules. Bankruptcy Code §107(b) provides as follows:

           (b)   On request of a party in interest, the bankruptcy court shall, and on the
           bankruptcy court’s own motion, the bankruptcy court may—

                  (1) protect an entity with respect to a trade secret or confidential research,
           development, or commercial information; or

                  (2) protect a person with respect to scandalous or defamatory matter
           contained in a paper filed in a case under this title.


           30.      FRBP 9018 essentially incorporates the substance of Section 107(b) and adds to

  the type of matters subject to seal, the protection of “...governmental matters that are made

  confidential by statute or regulation.”

           31.      As exceptions to the common law rule, the burden is on the moving party to show

  that a request to place documents under seal falls within the parameters of Bankruptcy Code

  Section 107(b) and FRBP 9018 by demonstrating that: “...that the interest in secrecy outweighs

  the presumption in favor of access.” See In re Continental Airlines, 150 B.R. 334 (D. De. 1993).

  The inquiry then is whether the matter sought to be placed under seal fits within any of the

  categories included within either of Section 107(b) or FRBP 9018.

           32.      The cases cited by the Debtor in its Motion to Seal themselves reflect why the

  Motion should be denies.

           33.      In In re Gen. Homes Corp., 181 B.R. 898, 903 (Bankr. S.D. Tex. 1995), the court

  refused to withdraw its prior opinion regarding a show cause hearing issues to the creditors




  {11751.3/HDAV/06821981.1}
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 7 of
                                       49



  committee and its counsel. In doing so, the court stated, at page 901, that “The complex issues

  which resulted in the Memorandum Opinion and Interlocutory judgment of October 3, 1994

  reach to the very essence of the balance of fair play between debtors and creditors in Chapter

  11.”

           34.      The court in In re Orion Pictures Corp., 21 F.3d 24, 28 (2d Cir. 1994) stated that

  “In most cases, a judge must carefully and skeptically review sealing requests to insure that there

  really is an extraordinary circumstance or compelling need”, citing City of Hartford v. Chase,

  942 F.2d 130, 135-136 (2d Cir. 1991).

           35.      The Orion court went on to say that commercial information has been defined as

  information which would cause “an unfair advantage to competitors by providing them

  information as to the commercial operations of the debtor.” In re Intel Corp., 17 Bankr. 942, 944

  (Bankr. 9th Cir. 1982).

           36.      The Orion case deals with a licensing agreement with McDonald’s which

  competitors wanted to see because they had purchased the same VHS tapes from Orion for far

  more than McDonald’s was selling them for.

           37.      Similarly, in In re 50-Off Stores, Inc., 213 B.R. 646, 655–56 (Bankr. W.D. Tex.

  1997), the parties seeking to unseal the records relating to the debtor’s retention of special

  counsel were the same parties that the special counsel had sued on behalf of the debtor.

           38.      Obviously, in both Orion and 50-Off, the parties objecting to the sealing of the

  records were involved in disputes outside the normal bankruptcy administration process.

           39.      In the instant case, the Debtor seeks to seal the terms of a contract which has

  already been agreed to by the parties to the contract.

           40.      The Debtor has not articulated just how the sales price constitutes commercial




  {11751.3/HDAV/06821981.1}
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 8 of
                                       49
            21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 9 of
Label Matrix for local noticing       The Gateway Ventures,49
                                                            LLC           U.S. BANKRUPTCY COURT
0542-3                                c/o PDG Prestige, Inc.                   511 E. San Antonio Ave., Rm. 444
Case 21-30071-hcm                     780 N Resler Drive, Suite B              EL PASO, TX 79901-2417
Western District of Texas             El Paso, TX 79912-7196
El Paso
Wed May 12 11:13:28 CDT 2021
Ashish Nayyar                         Ashish Nayyar                            Ashish Nayyar, Rahim Noorani,
806 Rockport Lane                     c/o James M. Feuille                     Deepesh Shrestha, and Umesh Shrestha
Allen, TX 75013                       ScottHulse PC                            c/o James M. Feuille
                                      P.O. Box 99123                           201 E. Main Drive, Suite 1100
                                      El Paso, TX 79999-9123                   El Paso, TX 79901-1340

Border Demolition                     City of El Paso                          Deepesh Shrestha
Attn: Bonnie Solis                    c/o Don Stecker                          c/o James M. Feuille
1004 Diesel Drive                     112 E. Pecan St. Suite 2200              ScottHulse PC
El Paso, TX 79907-3100                San Antonio, TX 78205-1588               P.O. Box 99123
                                                                               El Paso, TX 79999-9123

Depcesh Shrestha                      El Paso County Tax AC                    HD Lending LLC
3708 N. White Chapel Blvd.            301 Manny Martinez Dr., 1st Floor        6080 Surety Dr. Ste 101
Southlake, TX 76092-2042              El Paso, TX 79905-5503                   El Paso, TX 79905-2066



HD Lending LLC                        HD Lending, LLC                          Internal Revenue Service
c/o Stephen H. Nickey PC              c/o Clyde A. Pine, Jr.                   Special Procedures Staff - Insolvency
1201 North Mesa Ste. B                Mounce Green Myers                       P. O. Box 7346
El Paso, TX 79902-4000                P.O. Box 1977                            Philadelphia, PA 19101-7346
                                      El Paso, Texas 79999-1977

Michael Dixson                        PDG Prestige, Inc.                       Rahim Noorani
780 N. Resler Drive Suite B           780 N. Resler Drive Suite B              4312 Hopi Drive
El Paso, TX 79912-7196                El Paso, TX 79912-7196                   Carrolton, TX 75010-1133



Rahim Noorani                         Rahim Noorani, et al.                    Saleem Makani
c/o James M. Feuille                  c/o Marty D. Price                       c/o Eric W. Wood
ScottHulse PC                         2514 Boll St.                            Brown Fox PLLC
P.O. Box 99123                        Dalals, TX 75204-2512                    5550 Granite Parkway, Suite 175
El Paso, TX 79999-9123                                                         Plano, Texas 75024
                                                                               Email: eric@brownfoxlaw.com 75024-3834
Saleem Makani                         Suhail Bawa                              Suhail Bawa
c/o Eric Wood (Brown Fox)             c/o Eric W. Wood                         c/o Eric Wood (Brown Fox)
8111 Preston Rd. Ste 300              Brown Fox PLLC                           8111 Preston Rd. Ste 300
Dallas, TX 75225-6329                 5550 Granite Parkway, Suite 175          Dallas, TX 75225-6329
                                      Plano, Texas 75024
                                      Email: eric@brownfoxlaw.com 75024-3834
Suresh Kumar                          Texas Attorney General                   (p)TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
c/o Harrel Davis                      Environmental Protection Division        ATTN BANKRUPTCY PROGRAM
PO Box 1322                           P.O. Box 12548                           P O BOX 13087
El Paso, TX 79947-1322                Austin, TX 78711-2548                    MC 132
                                                                               AUSTIN TX 78711-3087

Umesh Shrestha                        Umesh Shrestha                           Union Gateway, LLC
8505 Revenue Way                      c/o James M. Feuille                     c/o Ryan Little
North Richland Hills, TX 76182-7431   ScottHulse PC                            P. O. Drawer 1977
                                      P.O. Box 99123                           El Paso, Texas 79999-1977
                                      El Paso, TX 79999-9123
           21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 10 of
United States Trustee - EP12         Westar Investor Group49
                                                           LLC           Westar Investors Group, LLC
U.S. Trustee’s Office                                c/o Eric Wood (Brown Fox)                            c/o Eric W. Wood
615 E. Houston, Suite 533                            8111 Preston Rd. Ste 300                             Brown Fox PLLC
P.O. Box 1539                                        Dallas, TX 75225-6329                                5550 Granite Parkway, Suite 175
San Antonio, TX 78295-1539                                                                                Plano, Texas 75024
                                                                                                          Email: eric@brownfoxlaw.com 75024-3834
Jeff Carruth
Weycer Kaplan Pulaski & Zuber, P.C.
24 Greenway Plaza, #2050
Houston, TX 77046-2445




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Texas Commission on Environmental Qualit             End of Label Matrix
Reg. 6 Office Compliance Enforcement                 Mailable recipients    33
401 E Franklin Ave, Suite 560                        Bypassed recipients     0
El Paso, TX 79901-1212                               Total                  33
         21-30071-hcm
El Paso County             Doc#55
               - County Court at Law 3 Filed   05/12/21 Entered 05/12/21 12:05:54 Main Document      Pg 11
                                                                                         Filed 8/12/2020    ofPM
                                                                                                         2:34
                                                             49                                 Norma Favela Barceleau
                                                                                                            District Clerk
                                                                                                         El Paso County
                                                                                                         2020DCV0030




                                               =========buef_fq=N
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 12 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 13 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 14 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 15 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 16 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 17 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 18 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 19 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 20 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 21 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 22 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 23 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 24 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 25 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 26 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 27 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 28 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 29 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 30 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 31 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 32 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 33 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 34 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 35 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 36 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 37 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 38 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 39 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 40 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 41 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 42 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 43 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 44 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 45 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 46 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 47 of
                                        49




                                  buef_fq=O
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 48 of
                                        49
21-30071-hcm Doc#55 Filed 05/12/21 Entered 05/12/21 12:05:54 Main Document Pg 49 of
                                        49
